#9;Z45-03
                                    Andrew Gibbs#1747503
                                    Wynne Unit-810 FM 2821
                                    Huntsvilie,Texas 77349




COURT OP CFIMINAL      APPEALS
  Abel Acosta,Clerk

P.O BOX 12308,CAPITOL STATION
Austin,Texas 78711

FE:   Extension of TimeyCauee No.1249909-A;Ex Parte Andrew Gibbs



      To Whom it May Concern:

 Enclosed, Please find the applicant's Motion for Extension of Time.

Please file this motion with the court and include it vith the papers related

to this Cause.

  Thank You for your prompt attention to this matter.

Signed on this the      VL       day of Febuary,2015




                                                                 idrew Gibbs




c.c Harris~"County Court Clerk

            File/Adj

Enclosure




                                                           FEB I /
                                                                     i. C'c
                                  CHBE m. 1249909-A           »T10W DE*«
                                                               DATE: Z'2S'IS>
Ex Parte                           8               IN THE
                                                               3Y: PC
                                                             C0URT""O
ANDREW GIBBS                       %           CRIMINAL APPEALS OF TEXAS
        Applicant                  8               AUSTIN,TEXAS



                 FIRST MOTION FOR EXTENSION OF TIME TO FILE
       SUPPLIMINTAL MEMORANDUM IN SUPPORT OF APPLICATION FOR WRIT OF
                               HABEAS CORPUS




   To the Honorable Judge of saidj COURT OF CRIMINAL APPEALS

Comes now, ANDREW GIBBS, Applicant, Pro-se in the above and titled cause

and files this Motion for Extension of ninty(90)days in which to file a

Supplemental Memorandum in support of Writ application, in support of
this Motion applicant shows the court the following»


  The Applicant filed a Writ of Mandamus,writ No.WR-80-245-02, which re

sulted in a "Order tqfSforward Habeas Records". From the 209th District
Court of Harris County,Texas to the court of Criminal Appeals. The Court

of Criminal Appeals filed an order,Writ No. WR-80-245-03, ordering the finding
of additional facts, and conclusion of lav, to which it concluded,"Any

Extention of Time shall be obtained from this Court?"

                                 JII.                  .:

  The present deadline for the Supplement Transcripts to be forward by the
State is by March 20th,2015, For which applicant needs his Supplemental

Memorandum In support of writ application to be included with the supple
ment transcripts.,                                     &              /

  h        • " \                 III;   '• '          i               ?'•
Applicant request, for an Extension is based on the following factst
                 •             -it                      ,r

1). The Applicant has just found additional admissible and credible evi
dence (Affidavits), to sustain his burden of proof towards his claim of

Ineffective Assistance of Counsel,and due to the TDCJ proceedure to obtain

                                  (1)                  •*
these Affidavts (Permission from Warden fto correspond with another inmate

of TDCJ, Applicants Co-defendant) As well as applicants only vehicle to
correspond with affiants, The Extension Iis NEEDED..




                                            PRAYER

   Wherefore, Applicant prays this Court grants this Motion and Extend the
deadline for the State filing there Supplemental transcript in Cause No.
               *
1249099-A to June 20th,2015.
                                     .      •     !
                                                  !



                   Vtf*.                 LtfiavA-Cf^N-            2015.
Dated on the               _day of
                                                      ^V



                                                         ANDREW GIBBS,Pro-se
                                                         WYNNE UNIT
                                                         810 FM   2821
                                                         HUNTSVILLE,TEXAS 77349




                                                  (2)
                         INMATE DECLARATION OF OATH

_ I Andrew Gibbs, TDCJ# 1747503, applicant pro-se is incarcerated in the

Texas Department of Criminal Justice Division at 810 FM 2821, Wynne Unit,

Huntsville,Texas 77349, does declare under penality of perjury that the
forgoing is true and correct.



Dated on the   V2P- day orVL^a£>A.^            2015.


                                                  Andrew Gibbs,Pro-se
                                                            Applicant




                                (3)